,



OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
Honorable B.A. Turner, Page 2



          Eouae Bill Ho. 255, 46 L8gl8latum  1939, reg8mUng
approprletion for institution8 0r higher haring   reed8 in
pert en follollsr

            "&+0t10n l(e). Thet all balamsr in the inrtl-
       ttttionrl rd8     0f the ~OVOP~  ma    in8titUtm8
       named in thla Aot, at the 81088 or tbm rim81 year
       ew     Attguat 31, 1939, lnoludiog b8lano8~ in thala
       r8volvlng ignd8 etthrttirs,md        the 8ntlr8 inacme
       to seid iuadr duhg      ~4th 0r th0 tm rima      yoerr
       endbq August 31, 1940, 8ad Attguat 31 1911, vbloh
       ere not otbervlrs    epp~PPleted  rtm &mr      or both
       0r uud  ri8t38i Jserr   ere hemby approprletsd    for the
       Impport,        melnt~oo,   operetion,   end lBprovoment
       of 8eld State lmtltutlon8 during srah of th8 arid
       rieael yeetw, re5potively.
              .
                  l . ..




            'Th8 exp8ndlture ofth8 rpproprletlomh8min
       mde end euthorlrsd wlt8thsr Smm th8 8t8t8 Osnerel
       ~808nu8 ?unit, looel ln8t~tntlonrl fund8 or my other
       rscelptr emI funds wh8t808vbC, stiespt bequerte and
       gim,   ddtl be rubjest t0 the rOuopi33g   ~POV~S~OM*

              I
                  . . ..

            %bmeotion (4) Local Deporltorl88.     The OVO~JP
       ing boWI of the rsrpeotive inrtitutlom ror v &ah
       eppraprlatlon8 am psde in thi8 Aat ULW hbmby
       autborlsed to 88leat dopo8ltoPy b8nkr for tb8 8&e-
       kesplng or Zeoel randr ooll86tQd by said lMtitutioM.
       %'heboePds &I&l1 reqUfM 8eid degaaltolybsokr    t0
       furnlrh adeqtute 8UFOtJ bond8 r@r the &88UFUl00  Or
       M.?ety Of ttU& depO8it8...."

          Article 265kd, Vernon'e Armoteted Civil Statute& Pro-
Vide8 thrt the VeriOuS h8tltUtiO~6  F      th8l'Oin, vhiah in-
olude8 the Hate heohart! Oollegeo, m8y zwkin oontrQ1 Ie-
8peOtiVely        Of the fOiiOWitt$   8U#I8 Or aOnSy  OOllO&ed   tbt -ah  Of
meld   8eV63P81     %3i8t~tUtiOll8 ill OSZ'F@B,f$ Out th0 hmctiOll8   Or 8Xl
eduatiOtt&l        in8tltution, 8UOh 06 &b&&8 collectsd fl?ar!student
feea of all klndsj cbergee for um of' room and domltorl88;
rm3elptr from maela, safes and oefeteriea; fee8 on d8po8lt IN-
*dablo   00 student8 under aWt4&h OondltiOn8; mosipt8 frOa
Honorable B.A.   ‘RIrner, Page 3


8chOd  rthletio  bOtiVitie8;       tit?ollls
                                          fl'o8lrrtudent pUblie8tlOn8
or other rtudent eotivitierj reaeiptn from 8e1b Of publioa-
tlon product8 and l818C811WleOU8 8U9911e8 and eqtl.ipMnt# 8tU-
dentr' Vohtttt8~  d8pO8lt8 Of rOany Wltk88id         8ohOO%8 for 88f9
k8eping~ 8&l other rm8s 8nd 10081 ln8tltutlonal lri8cm8 of ,e
8triatlp loael n+w8       erl8ittg   out of 8nd ~by vi.rtue or.th8
eduaatioml ectivitle8, or re88eroh or ~demoxutmtion oarrled
On bJ e&oh and Ed1 Of 88id 8eVOML1 8OhOolS.”          This  rtetute
further provides thet "this lev &ml1 be 8ubordinrte 8nd 8ub-
rervient to the blennlel appropriation bills ~for the support
of the aeverel inetltutlon8 herein mentioned.*

          By virtue of the ebove quoted portion of Subreotion
4, it,%8 the duty Of the depOrit,OI'ybU& ,Or,burk8.80 88ieOted
to Surnlah sdeqU8t4 8UtWty bond8 for'the 888UMOe-@f         th8 88fe-
ty of suah depoaitr. %%4I'9?02%‘,th0 V&idiou8~‘in8titiAtiQM     8bOVe
mentioned em not euthorired to p8y the pm~tuu          on 8uoh 8ur8ty
bonds.

             After carefully exarfming E&uae Bill No.: 5, aqwe,
ve ham not found uay 89eoific           epproprirtloti r0r t3;3'5
                                                               lwJIlsnt
0r prerim,      on 8urbty bonda or~Q;t@ll~~Qwixwnos         for the em-
piOyW8'Of     the verlou8 in#ltu+w           b+xkdling their-hinds5
the 8U4 e8n be leid~vith referents to bwgtirj,             th8ft and hold-
up fnrurance     forthe college reneger who has the fund8 'in hi8
oere,    or "~888ttg6r" Osrring 88ld -8            to the b&&t. Hoyt)VBr,
Ye believe that ii the board deea it neeeusspr t&Et the funds
in the'hande of the offlaer or employ8e,,be ~pmoteated by bond 0~
iIl8UrSaO~   the preniums on 8ubh 188~ be peld out Of the loo81
fttxkd8,Ud.WlS    thtlZ’CI ih  8OIB 8tahzte r8qtiFing thk~t$eU%Ir
employee to furnlrh bond and 8ugh 8tetnte do88 not provide for
ths premlua8~thereon to be paid by th8 State. In the letter
0888,    the expense    of fUl’IIf8hiXQ  the band m8t   be borne ?y the
employee required by lew to give it.

          This department ha8 repeet8dlj held th8t no insurance
polio188 8hall be taken out Upon any of the publlo buildinga
of thim State, nor. upon the content* thereof. The 1W388On for
this holding is 8t8ted in our Opinion &8.   0-184 aud Q-EOl,
oopies of which are enoloaed fop your infopactlon.   ‘Pherefore,
Honttrebld
         B.A.           Tuner,         ?ege    4


you ere edvlsad that the pxvmlums for firs ln8uren~e, or boll-
er Snsurenoe oannot be paid out of the loeel eollsge fund8 or
w     Oth6W    fUd8      Of      khO    OO~lS&38.

              ulth      ZWf~rmKMI         t0   ttQ8t8 hU%dOXtt           t0    ths     %tISpO0tlat
oibBp3sa-a   itlrowopiahnthatt&esamomybe~ldbjythe
veriw   ooilege..   In thla aimneotla~ ve direat you                                       ettentlon
to   our   @inian        808.      O-UUOO,         O-l.l68   ado-29%6,            coplea     of   these
opinion8      am      entt308ed        ror your inioramtion.




                                                                              Ardell     U~lems
                                                                                        Ani8tMt